IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                              :     NO. 196
                                                     :
 AMENDMENT OF RULE 8.4 OF THE                        :     DISCIPLINARY RULES
 PENNSYLVANIA RULES OF                               :
 PROFESSIONAL CONDUCT                                :     DOCKET




                                                 ORDER


PER CURIAM

       AND NOW, this 8th day of June, 2020, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for comment in the Pennsylvania Bulletin, 49 Pa.B. 4941 (August 31, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 8.4 of the Rules of Professional Conduct is amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in six months.

        Justice Mundy dissents.


Additions to the rules are in bold and are underlined.
Deletions from the rules are shown in bold and brackets.